t c memo united_states tax_court marcus wayne and judith caroline ramsey petitioners v commissioner of internal revenue respondent docket no filed date marcus wayne and judith caroline ramsey pro sese roberta a duffy for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 accuracy-related_penalty for such year the issues for decision are whether petitioners are entitled to a claimed dollar_figure deduction for contributions allegedly made by or on behalf of petitioner marcus ramsey to a simplified employer pension-individual retirement account plan whether petitioners are entitled to deduct business_expenses for in excess of the amounts allowed by respondent and whether petitioners are liable for the sec_6662 accuracy- related penalty for such year some of the facts have been stipulated and are found accordingly the stipulation of facts and attached exhibits are incorporated herein by this reference for convenience and clarity we have combined our findings_of_fact and opinion with respect to each issue as used herein the term petitioner refers to marcus wayne ramsey petitioners collectively refers to marcus wayne and judith caroline ramsey all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure general findings at the time they filed their petition petitioners husband and wife resided in poway california they filed a joint federal_income_tax return form_1040 for dated date subsequent to filing the petition in this case petitioners filed an amended return form 1040x dated date which respondent accepted the amended_return restated petitioner’s wage income and schedule a employee business_expenses as schedule c items issue retirement_plan contributions the first issue for decision is whether petitioners are entitled to a deduction for contributions allegedly made by or on behalf of petitioner to a retirement_plan cal-american petitioner was involved in the formation of cal-american insurance_company cal-american a property and casualty insurance_company and was its president from date to date prior to cal-american’s formation petitioner was the deputy insurance commissioner for the state of california cal-american was acquired in by westech insurance network inc westech which also owned bancsure insurance services inc bancsure although president of cal-american in actuality petitioner was an employee of westech and from the time cal-american was acquired by westech until date petitioner’s salary as well as reimbursement for his expenses were paid_by bancsure which issued a form 1099-misc and form_w-2 to petitioner for the form 1099-misc reflected nonemployee compensation in the amount of dollar_figure the form_w-2 reflected wages paid to petitioner in the amount of dollar_figure the dollar_figure was composed of salary payments for january and february plus a severance payment arrowhead following termination as president of cal-american petitioner provided consulting services to arrowhead general insurance agency arrowhead arrowhead issued petitioner a form_w-2 reflecting dollar_figure in wages and dollar_figure in federal and dollar_figure in state income taxes withheld individual_retirement_account in date an individual_retirement_account account no was established on petitioner’s behalf at security pacific national bank the account was classified as a sep and cal-american was the named employer petitioner deposited dollar_figure into the account at that time petitioners claim that petitioner received the dollar_figure from westech in addition to his wage and severance payments petitioners did not include the dollar_figure in income for on their tax_return petitioners claimed a dollar_figure deduction for payments made to a self-employed sep which respondent disallowed the record does not indicate how petitioners determined the dollar_figure discussion a simplified_employee_pension sep plan is described in sec_408 a sep is a plan pursuant to which an employer sec_408 states in pertinent part k simplified_employee_pension defined -- in general --for purposes of this title the term simplified_employee_pension means an individual_retirement_account or individual retirement annuity-- a with respect to which the requirements of paragraphs and of this subsection are met and b if such account or annuity is part of a top-heavy_plan with respect to which the requirements of sec_416 are met participation requirements --this paragraph is satisfied with respect to a simplified_employee_pension for a year only if for such year the employer contributes to the simplified_employee_pension of each employee who-- a has attained age b has performed service for the employer during at least of the immediately preceding years and c received at least dollar_figure in compensation within the meaning of sec_414 from the employer for the year contributions may not discriminate in continued makes direct contributions to its employees’ individual retirement continued favor of the highly compensated etc -- a in general --the requirements of this paragraph are met with respect to a simplified_employee_pension for a year if for such year the contributions made by the employer to simplified_employee_pensions for his employees do not discriminate in favor of any highly_compensated_employee within the meaning of sec_414 withdrawals must be permitted --a simplified_employee_pension meets the requirements of this paragraph only if-- a employer contributions thereto are not conditioned on the retention in such pension of any portion of the amount contributed and b there is no prohibition imposed by the employer on withdrawals from the simplified_employee_pension contributions must be made under written allocation formula --the requirements of this paragraph are met with respect to a simplified_employee_pension only if employer contributions to such pension are determined under a definite written allocation formula which specifies-- a the requirements which an employee must satisfy to share in an allocation and b the manner in which the amount allocated is computed accounts or individual retirement annuities as defined under sec_408 and b self-employed individuals or sole proprietors are treated as their own employers under a sep plan see sec_401 sec_408 to prevail as a threshold matter petitioners must prove that there was a plan that qualified as a sep under sec_408 during and that such plan was established by westech or another employer to do so petitioners rely on petitioner’s employment agreement with westech pursuant to which westech was obligated to establish a sep ira for petitioner’s benefit and contribute thereto an amount equal to percent of petitioner’s base salary the only documents petitioners introduced to substantiate the sep deduction under scrutiny were petitioner’s employment agreement with westech and a document showing that dollar_figure was deposited into the security pacific national bank account respondent argues that these documents by themselves do not establish that a qualified sep was established we agree with respondent although petitioners have shown that dollar_figure was deposited into a security pacific national bank account during petitioners have not shown that westech or any other employer under the employment agreement petitioner was to receive a base salary of dollar_figure per year the amount that petitioner deposited into security pacific national bank account no in date equal sec_15 percent of petitioner’s base salary x dollar_figure dollar_figure established a sep for petitioner’s benefit as required by sec_408 even however were we to assume that there was an employer-established sep for petitioner’s benefit petitioners have failed to show that westech or any other employer of petitioner made the required qualifying contribution to such a sep indeed the record indicates that the dollar_figure deposit was made by petitioner and not by westech or another employer of petitioner further the record does not enable us to trace the source of the dollar_figure deposit to the dollar_figure or any other employment payment petitioner received from westech see sec_408 and finally the forms w-2 attached to petitioners’ form_1040 fail to reflect any amount contributed by westech to a sep on petitioner’s behalf petitioners allege that not only was petitioner employed as president of cal-american during the first quarter of but also for the remainder of he was self-employed as an insurance consultant as noted previously self-employed individuals or sole proprietors are treated as their own employers under a sep plan see sec_401 sec_408 however petitioners have failed to prove that petitioner was self-employed at any time during indeed the record supports a contrary conclusion a letter from bancsure to petitioner dated date refers to a total severance payment of dollar_figure of which dollar_figure represented expense reimbursement and pension payments the letter makes no allocation of the dollar_figure as between expense reimbursement and pension payments despite petitioners’ claim that petitioner provided consulting services to arrowhead in as an independent_contractor arrowhead issued petitioner a form_w-2 rather than a form_1099 for all payments it made to him in it also withheld state and federal income taxes from these payments moreover petitioners initially claimed on schedule a attached to their tax_return all of petitioner’s business_expenses as employee business_expenses and finally petitioner did not pay self-employment taxes on the income he received from arrowhead the record thus supports a finding that petitioner was an employee of arrowhead not an independent_contractor the only evidence to support petitioners’ independent_contractor allegation is petitioner’s self-serving testimony which we do not believe to summarize petitioners did not meet their burden_of_proof that an employer-qualifying-sep was established at any time by or on behalf of petitioner nor did they prove that an employer of petitioner made a qualifying sep contribution on petitioner’s behalf consequently petitioners are not entitled to the claimed deduction for a sep contribution issue business_expenses the second issue for decision is whether petitioners are entitled to business_expense deductions in excess of the amounts allowed by respondent background petitioners have five daughters three of whom lived with them during petitioners resided pincite6 gitano mission viejo california mission viejo residence until date when they sold their mission viejo residence and moved to donart drive poway california poway residence the mission viejo residence contained big_number square feet petitioner claimed he used an enclosed loft area in this residence as an office this room was no larger than square feet petitioners’ poway residence measured big_number square feet petitioners remodeled and improved the poway residence by framing and plastering the basement building a patio cover building a closet in the bedroom of one of their daughters placing stained- glass windows in the living room and foyer building a pad for their travel trailer installing an intercom system installing blinds throughout the house installing a dehumidifier and installing rain gutters petitioner claims he used the basement of the poway residence as an office but he testified that when visitors came to the poway residence for business purposes he would meet with them in the living room the kitchen or the family area as opposed to meeting them in his basement office petitioners determined that dollar_figure percent of the mission viejo and poway residences was used for business purposes in during the year in issue petitioners owned at least cars a suzuki samurai a cadillac fleetwood a ford aerostar and a dodge colt petitioner claims he used the cadillac percent of the time for business and that the other automobiles were used for personal_use petitioners also owned a nomad travel trailer a recreational vehicle the travel trailer was stored at the laguna hills golf range and was not used for business purposes pursuant to petitioner’s employment agreement with westech westech was required to provide petitioner with either a dollar_figure life_insurance_policy or to reimburse him for the cost of keeping an existing policy in force westech was also required to reimburse petitioner for his employee business_expenses including office supplies telephone dues travel and entertainment and automobile expenses of dollar_figure per month arrowhead also reimbursed petitioner for his employee business_expenses westech reimbursed petitioner for at least dollar_figure of the business_expenses he incurred in petitioners’ form sec_1040 and sec_1040x petitioners claimed a dollar_figure5 deduction for unreimbursed employee business_expenses on schedule a and form_2106 employee business_expenses attached to their form_1040 the deduction consisted of the following vehicle expenses dollar_figure parking fees dollar_figure travel expense dollar_figure business_expenses dollar_figure meals and entertainment dollar_figure less percent of meals and entertainment big_number total dollar_figure6 in the notice_of_deficiency respondent allowed dollar_figure of the claimed vehicle expenses and dollar_figure for parking fees because westech reimbursed petitioner for some of these expenses respondent reduced the otherwise allowable deduction by dollar_figure respondent disallowed the remainder of the claimed employee business_expenses for lack of substantiation subsequent to filing their petition petitioners filed an amended_return form 1040x for and recharacterized their petitioners claimed miscellaneous expenses totaling dollar_figure on schedule a attached to their form_1040 this amount was composed of dollar_figure in claimed investment_expenses which petitioners have conceded and the dollar_figure in employee business_expenses addressed below after applying the percent of adjusted_gross_income limitation petitioners’ deduction for miscellaneous expenses totaled dollar_figure the parties stipulated that westech reimbursed petitioner for at least dollar_figure of his business_expenses previously claimed schedule a unreimbursed employee business_expenses as schedule c business_expenses associated with petitioner’s services as an independent_contractor petitioners also increased the amount of the deduction from dollar_figure to dollar_figure the expenses claimed on schedule c were advertising dollar_figure bad_debt big_number car operating_expenses big_number depreciation car big_number depreciation house big_number employee_benefits life big_number insurance interest car big_number office expense big_number supplies big_number travel big_number meals entertainment big_number less percent of meals and entertainment total dollar_figure discussion deductions are a matter of legislative grace 292_us_435 taxpayers bear the burden of establishing that they are entitled to the claimed deductions rule a 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir the parties stipulated that petitioners are not entitled to the dollar_figure bad_debt deduction sec_1_6001-1 income_tax regs if claimed deductions are not adequately substantiated we may estimate them provided we are convinced that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 pursuant to sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 the term ordinary is also used to distinguish currently deductible items from capital expenditures 383_us_687 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 83_tc_356 affd 777_f2d_662 11th cir 82_tc_538 only the portion of an expense that is reasonable in amount is deductible under sec_162 380_f2d_786 9th cir pursuant to sec_262 personal living or family_expenses may not be deducted except as otherwise expressly provided in the code furthermore no deduction is allowed if an employee is reimbursed for his expenses and does not include such reimbursement in his gross_income see sec_1_162-17 income_tax regs at trial petitioners produced receipts and checks that they claim represent the expenses they incurred in the course of petitioner’s business respondent argues that the claimed expenses are neither ordinary nor necessary for the reasons discussed below we agree with respondent the record clearly indicates that petitioners attempted to claim as business_expenses those that were personal in nature furthermore the evidence shows that a portion of the claimed business_expenses were reimbursed either by westech or arrowhead we hereafter discuss separately each of petitioners’ claimed business_expenses advertising three of petitioners’ daughters played recreational softball and soccer petitioners deducted dollar_figure in costs associated with their daughters’ participation in softball and soccer as an advertising expense they claim that they sponsored the teams and in return received advertising space in the team pamphlet petitioners admit that the payment for the claimed expense was in reality a contribution to the league in which their daughters’ teams competed we find that this payment was a personal_expense not a business_expense petitioners are not entitled to the claimed advertising expense car expenses a operating costs petitioners deducted dollar_figure as automobile operating_expenses although petitioners provided numerous receipts to substantiate this deduction the receipts do not connect the claimed expenses to the use of the cadillac the only car petitioner used for business purposes moreover some of the claimed expenses are clearly not related to the use of any automobile having reviewed and considered petitioners’ documentation we hold that petitioners are not entitled to a deduction for any of the claimed dollar_figure automobile expenses b interest petitioners deducted dollar_figure as an interest_expense they presented evidence that they incurred this expense with regard to the cadillac because the parties have stipulated that petitioner used the cadillac percent of the time for business use we allow the claimed operating_expenses all related to the cadillac and were composed of the following insurance dollar_figure operating costs dollar_figure repairs dollar_figure visa and discover charges dollar_figure total dollar_figure time sec_82 percent business use dollar_figure a deduction for interest_expense in the amount of dollar_figure percent x dollar_figure rather than the amount petitioners claimed c depreciation petitioners claimed a dollar_figure depreciation deduction for the cadillac in the notice_of_deficiency respondent allowed an amount in excess of this figure home_office expenses petitioners claimed numerous household expenses as part of their claimed home_office deduction included within this claimed deduction are the following depreciation direct capital improvements dollar_figure indirect capital improvements dollar_figure office expenses telephone mission viejo dollar_figure telephone poway dollar_figure cellular telephone account dollar_figure account dollar_figure home insurance dollar_figure percent of dollar_figure mission viejo dollar_figure poway dollar_figure home operating costs dollar_figure percent of dollar_figure dollar_figure sec_280a denies deductions with respect to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of the dwelling_unit that is used exclusively and on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a in the case of an employee the exclusive use of a portion of the dwelling_unit must be for the convenience_of_the_employer sec_280a the determination as to whether a dwelling_unit is the principal_place_of_business of a taxpayer depends on the particular facts of each case 506_us_168 the facts in this case clearly reveal that petitioners are not entitled to any home_office expense deduction for petitioners have failed to prove that during petitioner used his claimed home_office exclusively and on a regular basis as his principal_place_of_business or as a place of business for meeting with clients or customers in the normal course of his business nor have petitioners satisfied the convience-of-the-employer requirement of sec_280a for the period during which petitioner was an employee a depreciation houses petitioners determined that dollar_figure percent of their mission viejo and poway residences was used for business purposes in they claimed a dollar_figure depreciation deduction for direct capital improvements to their poway residence this deduction includes expenses associated with remodeling the basement for use as petitioner’s business office petitioners also deducted dollar_figure dollar_figure percent x dollar_figure as indirect capital improvements to their poway residence the expenses for which a deduction was claimed included stained glass windows in the living room and foyer a closet in the bedroom of one of their daughters a trailer pad for petitioners’ recreational vehicle miscellaneous carpentry work a dehumidifier an intercom system and rain gutters petitioners claimed depreciation based on a percentage of all repairs or improvements to both their mission viejo and poway residences as well as their day-to-day costs of maintaining each residence such as the costs for their housekeeper gardener cable television dishwasher repair plumbing etc whether business related or not as previously stated petitioners have not met the tests of sec_280a thus they are not entitled to the claimed depreciation deduction b telephone expenses petitioners claimed a deduction for dollar_figure of telephone expenses both for regular and cellular telephones they had a second telephone line installed at both their mission viejo and poway residences at first petitioners argued that these telephone lines were used exclusively for business purposes they later admitted that although they had deducted percent of these expenses personal calls were also made from these telephones petitioners were unable to approximate the percentage of business use with regard to the cellular telephone petitioners failed to provide evidence that the phone was used solely for business purposes and they were unable to estimate the percentage of business use petitioners are not entitled to any of their claimed dollar_figure telephone expense deduction c home insurance and operating costs petitioners deducted dollar_figure percent amounting to dollar_figure of the cost of insuring both their residences as well as dollar_figure for home_office operating costs dollar_figure percent x dollar_figure the home_office operating costs consist of the following petitioners’ gardener petitioners’ housekeeper storage for their recreational vehicle at the local golf range membership fees for a recreational vehicle club home appliance and fixture repairs plumbing repairs lawn mower repairs utilities garbage and water expenses cable television expenses homeowners’ association fees charges for the installation of a security system as well as the monthly charges associated therewith playground equipment for their backyard and miscellaneous home maintenance_costs none of these expenses was shown to be deductible by petitioners under sec_280a or any other provision of the code rather these costs appear to be personal in nature consequently petitioners are not entitled to deduct these expenses their deduction was mistakenly based on a calculation of days rather than days office supplies petitioners claimed a dollar_figure deduction for office supplies while they provided copies of numerous receipts checks and charge card billing statements to support their claimed deduction petitioners failed to show that the expenses were ordinary and necessary to the conduct of petitioner’s business or the reasonableness of these expenses again the record reveals that petitioners attempted to deduct personal expenses as business_expenses this is not permitted the claimed deductions are not allowable employee_benefits petitioners claimed a dollar_figure employee benefit program expense such expense related to petitioner’s life_insurance policies this expense was not shown to be a properly allowable business_expense travel meal and entertainment_expenses petitioners claimed dollar_figure in travel_expenses and dollar_figure in meal and entertainment_expenses sec_274 requires that a taxpayer substantiate by adequate_records or by sufficient evidence corroborating his own statement expenses claimed for travel and entertainment by showing the amount of the expense the time and place of travel or entertainment the business_purpose of the travel or entertainment and the business relationship to the taxpayer of each person entertained these four elements must be established for each separate expenditure sec_1_274-5 income_tax regs petitioners have failed to produce any of the requisite detailed substantiation they have failed to present evidence as to the nature and business_purpose of the claimed expenses we therefore disallow petitioners’ travel meal and entertainment_expenses in full issue accuracy-related_penalty the final issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty for negligence or substantial_understatement_of_income_tax for sec_6662 imposes an addition_to_tax equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 85_tc_934 there is a substantial_understatement_of_income_tax if the amount of the understatement for the taxable_year exceeds the greater of percent of the amount required to be shown on the tax_return or dollar_figure sec_6662 the amount of the understatement is reduced however if there was substantial_authority for the taxpayer’s treatment of the item sec_6662 in order to satisfy the substantial_authority standard petitioners must show that the weight of authorities supporting their position is substantial in relation to those supporting a contrary position 91_tc_686 affd 893_f2d_656 4th cir petitioners have the burden of proving that respondent’s determination of the accuracy-related_penalty is in error rule a petitioners have failed to provide any evidence to show that they were not negligent indeed the record reveals otherwise and they have not pointed to any authorities to support their position and bring them within the exception to the definition of substantial_understatement thus we sustain respondent’s determination with regard to this issue to reflect the foregoing decision will be entered under rule
